 Case: 1:18-cv-06993 Document #: 34 Filed: 10/15/19 Page 1 of 1 PageID #:94




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS
                     EASTERN DIVISION

Randal Ricci,                        )
                                     )
                   Plaintiff,        )   No. 18-cv-6993
                                     )
                -vs-                 )   (Judge Kennelly)
                                     )
Darrin Salzman, John Schlueter,      )
Valrea Thompson, Phyllis Smith,      )
and Niranjan Emani,                  )
                                     )
                   Defendants.
                        NOTICE OF APPEAL
      NOTICE IS HEREBY GIVEN that Randal Ricci, plaintiff above

named, hereby appeals to the United States Court of Appeals for the Sev-

enth Circuit from the judgment entered in this proceeding (in favor of de-

fendants, employees of the United States sued in their official capacity) on

August 16, 2019.

                                   /s/ Kenneth N. Flaxman
                                       KENNETH N. FLAXMAN
                                       ARDC No. 830399
                                       JOEL A. FLAXMAN
                                        200 S Michigan Ave Ste 201
                                       Chicago, IL 60604-2430
                                       (312) 427-3200
                                       attorneys for plaintiff
